Citation Nr: 0533110	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for lumbothoracic disc 
disease, with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for peripheral neuropathy of the lower 
extremities, as well as an August 2003 rating decision, 
denying entitlement to service connection for lumbothoracic 
disc disease, with arthritis.  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in North Little Rock in May 2004 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

A review of the record reveals that the veteran has two prior 
denials of claims for service connection for back pain, first 
by a May 1943 rating decision, and second by a notice in 
February 1990, citing a lack of new and material evidence.  

When the veteran submitted an application for service 
connection for a back disorder in March 2003, however, he 
carried a diagnosis of degenerative disc disease of the 
lumbar spine, with arthritic changes.  Because at the time of 
his 1943 and 1990 denials, the veteran did not have a 
diagnosed back disorder, the Board finds that the claim 
currently on appeal is for a disability that was not 
considered by the RO in any prior final denial.  Thus, such 
is appropriately viewed as a new claim, and new and material 
evidence is not required prior to adjudication.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (holding that a 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, can not be the same claim 
when it has not been previously considered.) 

In November 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities first 
manifested many years after service and has not been 
medically linked to service. 

2.  The veteran's lumbothoracic disc disease with arthritis 
manifested many years after service and has not been 
medically linked to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The veteran's lumbothoracic disc disease with arthritis 
was not incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from claims 
for service connection.  In this context, the Board notes 
that a substantially complete application referable to 
peripheral neuropathy was received in September 2001.  A 
substantially complete application referable to a back 
disorder was received in March 2003.  In September 2001 and 
July 2003, respectively, prior to adjudication of each of 
these claims, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, in each letter, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While neither letter 
instructed the veteran to "submit any evidence in his 
possession that pertains to the claim," he was advised each 
time to notify VA of any information or evidence he wished VA 
to retrieve for him.  Thus, the Board finds that the content 
and timing of these notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

The Board notes that the veteran was again notified of these 
requirements for both claims in October 2003.  At this time, 
he was instructed to submit any evidence or records that he 
thought may be helpful to his claims.  In response to this 
query, the veteran submitted further private medical 
evidence.  A supplemental statement of the case was issued in 
March 2005, readjudicating the appeals anew.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  His service medical 
records are in the claims file.  All identified and relevant 
private and VA treatment records have been secured.  The 
veteran has undergone VA examinations in conjunction with his 
claims as well. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 


Peripheral Neuropathy Claim

The veteran states that while in service, he underwent an 
operation during which he received anesthesia administered 
via a spinal tap.  He contends that this spinal tap, and an 
additional one after the operation which was performed for 
diagnostic purposes, caused his feet to tingle and to go 
numb, a problem he continues to have.  He has since received 
a diagnosis of peripheral neuropathy of the lower 
extremities.

Service medical records include the veteran's August 1942 
induction examination, which is negative for neurological 
defects.  Specifically referable to the feet, it was noted 
that the veteran had "broken arches."  He entered active 
duty in October 1942.  

In late November 1942, the veteran presented with complaints 
of abdominal pain of unknown etiology.  Hemorrhoids were 
found on exam and were removed surgically, under spinal 
anesthesia.

Shortly after surgery, in December 1942, the veteran reported 
epigastric and right lower quadrant pain with constipation.  
He also related pain in the head, back, and legs.  Organic 
studies were negative except for absent knee jerk reflex and 
Achilles reflex on the left.  The impression was a possible 
neurological disorder, and a spinal tap was recommended.  The 
January 1943 results of that tap were negative.  

It was noted in the records that during the nine weeks the 
veteran had been hospitalized and constantly presenting with 
complaints of abdominal pain, bowel movements were entirely 
normal and organic studies referable to his other pain 
complaints produced normal results.  At that time, the 
veteran was transferred to a different hospital for further 
observation.

Upon transfer, in February 1943, a full examination was 
undertaken, to include orthopedic consultation.  At this 
time, the veteran reported intestinal trouble and feeling 
"tired and sore all over," with particular painful aches in 
his back, hips, and feet.  The only finding referable to his 
feet was a diagnosis of moderate, bilateral pes planus.  The 
veteran was medically discharged from service in March 1943.

Post-service treatment records referable to the veteran's 
complaints of tingling and numb feet begin with a November 
1974 treatment record in which the veteran is recorded to 
have superficial pain in the left right great toe.  An 
electromyograph (EMG) revealed normal nerve conduction 
studies and normal needle examination of the distal muscles.  
The interpretation was no presence of peripheral neuropathy.  

In February 1988, the veteran presented to a VA clinic with 
complaints of foot coldness and tingling.  No diagnosis was 
made.  Complaints of numbness and tingling resurfaced in 
April and October 1992.  His reflexes were 1+, or low 
normal/slightly diminished.  His peripheral pulses were good.  
An EMG was conducted in March 1993, resulting in an abnormal 
nerve study of the left lower extremity.  Specifically, there 
was evidence of "mild to moderate partial acute 
denervation" in the left bicep femoris.  However, studies 
for the peroneal and tibial nerves were normal. 

The veteran continued to be seen for numbness in his feet in 
1996 and 1997.  Then, in February 2002, an additional EMG was 
conducted and revealed abnormal motor nerve conduction 
velocities in the peroneal, tibial, and sural nerves.  It was 
noted that these findings were highly consistent with 
bilateral polyneuropathy of the lower extremities. 

There are several opinions of record concerning the etiology 
of the veteran's feet tingling and numbness, which eventually 
elicited a diagnosis of peripheral neuropathy.  They are 
discussed in detail below.

In May 2002, the veteran's private physician wrote that the 
veteran "had a long history of feet numbness ... which began 
after a spinal tap in 1943."  He further indicated that this 
numbness "could have been caused by the spinal block in 
1943."  
The Board notes that this physician resubmitted the same 
opinion two additional times over the course of the appeal, 
in November 2003 and May 2005.  The November 2003 opinion 
adds "I have reviewed his records."

A different physician wrote, in October 2002, that "it is 
very possible and also probable that at least a great deal of 
his nerve damage was indeed inflicted at the time of his 
lumbar puncture in 1943."  She went further to say, however, 
that "it is impossible to prove that point in the absence of 
records and also in the absence of previous imaging study."

The veteran underwent VA nerves examination in January 2003, 
in conjunction with his claim.  The examiner specifically 
quoted from the spinal tap results in the service medical 
records, evidencing a review of those records.  The diagnosis 
of neuropathy of the lower extremities was confirmed on exam.  

The physician stated that he could not relate the veteran's 
neuropathy to the spinal anesthesia or the spinal tap in 
service.  He explained that the time relationship to the 
development of the neuropathy was long after the 1943 
surgery, and if it were the cause of his problems, the doctor 
would have expected it immediately after the tap.  He also 
indicated that it would be hard to relate progressive 
problems from the  spinal tap or spinal anesthesia unless the 
veteran had developed arachnoiditis, which, he noted, has 
never been found on the veteran's magnetic resonance 
imagining (MRI) scans.  

In September 2003, the veteran submitted an opinion from a 
physician who stated that based on diagnostic testing, the 
numbness in his feet was not due to poor circulation.  He 
then added that "[m]y guess is that this has to do with a 
nerve study."

The veteran underwent additional VA examination in January 
2005.  This examiner also reviewed the veteran's service 
medical records, specifically referencing the spinal taps 
conducted.  He concluded that he did not feel his neurologic 
conditions related to the spinal taps in service. 

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

After reviewing each of the opinions with respect to etiology 
of the veteran's peripheral neuropathy, the Board finds that 
the January 2003 VA medical opinion carries the most weight.  
This opinion provides clear medical reasons why a 
relationship has not been established between the veteran's 
spinal procedures in service and his current lower extremity 
neuropathy.  It is thorough in its review of the service 
records and post service treatment records, and is solidly 
based on those findings.  

The private opinions, however, do not evidence such a 
thorough review of the service records.  While the November 
2003 opinion, and its repeated May 2005 version, reference 
reviewing the veteran's records, there is no indication in 
the opinion that such a review had impact on the opinion.  In 
fact, no reasons are stated for the conclusion of a 
relationship.  It incorrectly asserts that the foot tingling 
began after the spinal tap in 1943 and therefore the tap was 
the cause.  However, the extensive service medical records 
reveal that the veteran did not present with complaints of 
tingling or numbness while in service, and in fact did not do 
so until 1974, some thirty years after the spinal anesthesia 
and spinal tap in question were performed.  These opinions 
are, therefore, discounted as being based on an incorrect 
factual basis. 

Regarding the October 2002 opinion, the physician makes the 
connection between probable nerve damage and the prior spinal 
tap.  However, she further states the impossibility of 
proving the point in the absence of records.  This makes it 
clear that she did not, in fact, review those records that 
are in the claims file, documenting both the in-service 
spinal procedures and the post-service treatment.  These 
records, it is noted, have been used to prove the opposite 
point, that is, that there was no nerve damage at the time.  
The weight of this opinion, therefore, is highly diminished.

The September 2003 private opinion offers a "guess" as to a 
relationship, which clearly does not rise to the level of 
medical probability required in service connection cases.  
Such a statement on its own is nothing more than mere 
speculation, and is not given weight.  

The January 2005 VA opinion does not add anything substantive 
to the discussion, in light of the prior VA opinion.  The 
Board, therefore, bases its findings referable to peripheral 
neuropathy of the lower extremities on the January 2003 VA 
opinion, finding no medical nexus between the veteran's 
service and his current peripheral neuropathy.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection is not warranted. 


Back Disorder Claim

The veteran contends that he is entitled to service 
connection for lumbothoracic disc disease with arthritis, 
also as a result of the spinal procedures in service.  As 
above, establishing service connection requires medical 
evidence of a current disability; medical evidence of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  

The nexus requirement also may be satisfied by evidence that 
a chronic disease subject to presumptive service connection 
manifested itself to a ten percent degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Degenerative disc disease is a form of arthritis, 
which is a chronic disease subject to presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Here, the evidence would need to demonstrate that the veteran 
had degenerative disc disease (DDD) within one year of his 
separation, that is, by March 5, 1944.  In fact, the earliest 
diagnosis of record of DDD of the lumbar spine is within a 
March 1993 x-ray report.  This is clearly beyond the 
specified one year period.  Therefore, service connection is 
not warranted based on the chronic disabilities presumption.

Regarding direct service connection, there is medical 
evidence of a current disability.  With respect to an in-
service incident, the evidence leaves more to interpretation.  
There is evidence of spinal procedures in service, which the 
veteran contends are the cause of his current back disorder.  
The circumstances of those procedures are detailed above.  

Also of note, however, is an orthopedic examination in 
February 1943, after both spinal procedures were performed on 
the veteran.  He reported back pain, though noted its onset 
as several years prior to service.  Upon physical 
examination, he was able to stand straight and had no 
limitation of motion in his back.  Muscle spasms were not 
present.  While there was slight lumbosacral tenderness, 
straight leg raising was not limited.  An x-ray of the 
lumbosacral spine was negative for abnormalities.  The 
overall impression was no diagnosis of a back disorder.  
Instead, a psychoneurosis disorder with somatic 
manifestations was diagnosed.  Thus, there is question as to 
whether there was an injury in service.  However, given his 
documented complaint and the evidence of the spinal 
procedures on which the veteran has based his argument, the 
Board will assume an in-service event.

Since there is a current disability, and the assumed 
incidents in service, the main issue for the Board is whether 
the evidence establishes a medical nexus between the two.  
There are three opinions referable to this issue.

In June 2002, the veteran's private physician wrote that the 
veteran "sustained a back injury during his military service 
and since this injury has had intermittent back pain."  He 
then concluded that the veteran's lumbar problems were likely 
to be a result of his previous injury during military 
service."  The Board finds that this opinion is based on an 
inaccurate factual premise, that is, that the veteran 
experienced a back injury in service.  Service medical 
records do not substantiate this claim.  While it is true 
that the veteran referred back pain in the course of 
treatment after his hemorrhoidectomy procedure, orthopedic 
consultation ruled out any organic diseases.  Findings of the 
back exam were entirely normal.  Thus, this inaccurate 
opinion is heavily discounted. 

The remaining opinions are the results of VA examinations in 
January and March 2005.  In the first VA exam, the examiner 
indicated that he reviewed the veteran's service records, 
specifically referring to his spinal tap procedures and the 
lack of founded complaints of back trouble in service.  He 
opined accordingly that the current degenerative disability 
was not related to the veteran's in-service spinal taps.  
Three months later, the veteran underwent further 
examination.  This examiner also took into consideration the 
veteran's records and his diagnosis of degenerative disc 
disease of the lumbar spine.  He indicated that he could find 
no relationship between the two.

Given the discounted private opinion, and the informed VA 
opinions, the Board concludes that the preponderance of the 
evidence is against establishing a medical nexus between the 
veteran's current back disorder and his service.  As such, 
the benefit of the doubt provision does not apply.  Service 
connection is not warranted. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

Entitlement to service connection for lumbothoracic disc 
disease with arthritis is denied.
____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


